DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 June 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  Applicant argues that Johnke “makes no mention of an ethane feed stream, much less a refrigerated dehydrated ethane feed stream, and even much less a step of demethanizing a portion of a refrigerated dehydrated ethane feed stream”. Johnke is part of a combination of references relied upon to meet the claim, and Examiner reminds Applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Johnke is directed at purification (including demethanizing) of feed streams including ethane and at purification (including demethanizing) of a feed stream that has been through a cryogenic recovery process, which means Johnke is actually likely directed likely directed at an ethane feed stream, a refrigerated dehydrated ethane feed stream, and a step of demethanizing a .  

Claim Objections
Claim 1 is objected to because of the following informalities:  “:” after “circuit” appears to be in error for “;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 11, 12, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2006/0162378: previously cited) in view of Mitariten (US 7,442,233: previously cited), Johnke et al. (US 2010/0251764: previously cited), Prim (US 2011/0132033: previously cited), and Currence et al. (US 2015/0135767: previously cited).
Regarding claim 1, Roberts discloses a method for liquefying and purifying a high pressure feed stream, the method comprising: dehydrating the feed stream (see at least paragraph [0048]; and refrigerating the dehydrated feed stream (see at least paragraphs [0048]-[0049]), by: passing a propylene refrigerant through a first refrigeration circuit including a propylene heat exchanger configured to refrigerate the dehydrated stream (see at least paragraph [0048]; Figure 1, heat exchanger #3, first refrigerant circuit including compressor #107, and using a propylene refrigerant); passing the dehydrated feed stream through the first refrigeration circuit (see at least paragraph [0048]; Figure 1, feed stream #1 passing through heat exchanger #3); passing an ethylene refrigerant through a second refrigeration circuit including an ethylene heat exchanger configured to refrigerate the dehydrated stream (see at least paragraphs [0048]-[0049]; Figure 1, heat exchanger #7, second refrigerant circuit including compressor #203, and using an ethylene refrigerant); passing the dehydrated feed stream through the second refrigeration circuit (see at least paragraphs [0048]-[0049]; Figure 1, feed stream #5 passing through heat exchanger #7); passing a mixed refrigerant through a third refrigeration circuit including a mixed refrigerant heat exchanger configured to refrigerate the 
Roberts is silent regarding wherein dehydrating of the feed stream further comprises sequentially rotating the feed stream through a plurality of interconnected molecular sieve beds configured within a dehydration unit at which the ethane feed stream is received.
However, it is noted that there are a finite number of options available to one having ordinary skill in the art for providing dehydration to a hydrocarbon feed stream.  In this regard, it is noted that Mitariten teaches wherein dehydrating of a feed stream further comprises sequentially rotating the ethane feed stream through a plurality of interconnected molecular sieve beds configured within a dehydration unit at which the feed stream is received (see at least column 11, lines 1-47).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Roberts with wherein dehydrating of the ethane feed stream further comprises sequentially rotating the feed stream through a plurality of interconnected molecular sieve beds configured within a dehydration unit at which the feed stream is received, as taught by Mitariten, since such provision is a suitable and known way to perform dehydration of a hydrocarbon stream (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007): such provision would improve the method of Roberts by allowing the for a continuous drying process without need to pause for regeneration.
Roberts is silent regarding and demethanizing a portion of the refrigerated dehydrated feed stream.  
Johnke et al. teaches and demethanizing a portion of a refrigerated feed stream (see at least paragraphs [0002]; [0006]; [0008]; demethanizing section #118a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Roberts with demethanizing a portion of the refrigerated dehydrated feed stream, as taught by Johnke et al., to improve the method of Roberts by ensuring that the resultant product gas(es) meet the desired specifications (see at least Johnke et al. paragraphs [0049], [0055], [0057]).  
Roberts in view of Mitariten and Johnke et al. is silent regarding the feed stream is an ethane feed stream, though Roberts discusses natural gas as an exemplary stream (see at least paragraph [0057]).  
Prim teaches that ethane is not only a common component of natural gas (thus natural gas inherently includes an ethane stream), but that ethane is also a well-known desired product feed stream from natural gas that is known to be acted on in an refrigerant liquefaction process (see at least paragraphs [0017]-[0020]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the feed stream in the method of Roberts in view of Mitariten and Johnke et al.  as an ethane feed stream, since as taught by Prim, the exemplary natural gas feed in the method of Roberts inherently includes ethane and since ethane is an old and well-known product of a natural gas stream (see at least Prim): acting on ethane would provide the benefit of allowing for higher temperature liquefaction, thus decreasing energy and transport cost in the method of Roberts in view of Mitariten and Johnke et al..  
Roberts in view of in view of Mitariten and Johnke et al. and Prim is silent regarding received from a high pressure pipeline source.
However, it is old and well-known in the art to receive hydrocarbon, including ethane, from a high pressure pipeline source (see at least Currence et al. paragraphs [0027]-[0028]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Roberts in view of Mitariten and Johnke et al. and Prim with from a high pressure pipeline source, since such is one of a finite 
Regarding claim 4, Roberts further discloses wherein the mixed refrigerant includes methane and ethane (see at least paragraph [0049]).
Regarding claim 5, Roberts does not appear to disclose wherein the mixed refrigerant comprises 75% ethane and 25% methane.  
However, Roberts further discloses, in another embodiment, that refrigerant composition is a results effective variable for achieving a desired temperature range (see at least paragraph [0059]).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Roberts with w wherein the mixed refrigerant comprises 75% ethane and 25% methane, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  
Regarding claim 6, Roberts further discloses further comprising passing the ethylene refrigerant through the first refrigeration circuit prior to passing the mixed refrigerant through the third refrigeration circuit (see at least Figure 1, the second refrigerant stream passing through compressor #203 passes through the first heat exchanger #3 prior to the second #7).
Regarding claims 7 and 8, Roberts further discloses further comprising passing the mixed refrigerant through the first refrigeration circuit prior to passing the mixed refrigerant through the third refrigerant circuit; and further comprising passing the mixed refrigerant through the second refrigeration circuit after passing the mixed refrigerant through the first refrigeration circuit and before passing the mixed refrigerant through the third refrigeration circuit (see at least Figure 1, third refrigerant passing through compressor #302 passing through the heat 
Regarding claim 9, Roberts as modified above further discloses wherein the demethanizing of a portion of the refrigerated ethane feed stream further comprises: passing the refrigerated ethane feed stream through a separator vessel (see at least Johnke et al. paragraph [0006]: the refrigerated feed stream is passed through at least one separator); transporting liquefied ethane from the separator vessel to an ethane storage facility (see at least Johnke et al. paragraph [0006]: depending on quality some of the liquefied gas is transported and stored in another separator stage: and if product is of desired quality Examiner takes OFFICIAL NOTICE, now APPLICANT-ADMITTED-PRIOR ART (see previous Office Action), that liquefied product gases are commonly transported to a storage facility); and passing flash gases from the separator vessel to a demethanizer column (see at least Johnke et al. paragraph [0006]; [0008]: flash gases from the separator stage(s) are passed to a demethanizer column).  
Regarding claim 11, Roberts as modified above further discloses wherein demethanizing of a portion of the refrigerated ethane feed stream further comprises: separating liquefied ethane from methane and other gases in a demethanizer column (see at least Johnke et al. paragraph [0006]); and transporting the liquefied ethane from the demethanizer column to an ethane storage facility (see at least paragraph [0006]: Examiner takes OFFICIAL NOTICE, now APPLICANT-ADMITTED-PRIOR ART (see previous Office Action), that liquefied product gases are commonly transported to a storage facility).
Regarding claim 12, Roberts as modified above is silent regarding wherein  dehydrating of the ethane feed stream further comprises passing the ethane feed stream through a liquid-liquid separator.
Prim further teaches another method for purifying a feed stream comprising a dehydration step, wherein dehydrating of the ethane feed stream further comprises passing the ethane feed stream through a liquid-liquid separator (see at least paragraph [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Roberts as modified above with wherein dehydrating of the ethane feed stream further comprises passing the ethane feed stream through a liquid-liquid separator, as taught by Prim, to improve the method of Roberts as modified above by allowing for a more pure feed stream (see at least Prim paragraph [0019]).
Regarding claim 23, Roberts as modified above further discloses wherein the ethane feed stream is provided to a first bed, of the plurality of inter-connected molecular sieve beds, while a second bed, of the plurality of inter-connected molecular sieve beds, is heated via a regeneration gas to regenerate a desiccant within the second bed, and while a third bed, of the plurality of inter-connected molecular sieve beds, is cooled following a previous rotation sequence of an ethane feed stream through the dehydration unit (see at least Mitariten column 11, lines 1-47).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Mitariten, Johnke et al., Prim, and Currence et al., as applied to claim 9, above, and further in view of Lee et al. (US 2005/0198998: previously cited).
Regarding claim 10, Roberts in view of Mitariten, Johnke et al., Prim, and Currence et al. further discloses wherein wherein demethanizing of a portion of the refrigerated ethane feed stream further comprises passing a heating medium to a condenser in the demethanizer column (see at least Johnke et al. paragraph [0055]).
Roberts in view of Mitariten, Johnke et al., Prim, and Currence et al. does not disclose that the heating medium is the mixed refrigerant.  
Lee et al. teaches another method wherein mixed refrigerant used in a cryogenic gas liquidification process is used in the condenser of a demethanizer column (see at least paragraph [0010]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Roberts in view of Mitariten, Johnke et al., Prim, and Currence et al.with the heating medium used in the demethanizer is the mixed refrigerant from the gas liquefaction process to improve the method of Roberts in view of Mitariten, Johnke et al., Prim, and Currence et al. by reusing the heat energy of the mixed refrigerant in the demethanizer, thus improving the efficiency of the method.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Mitariten, Johnke et al., Prim, and Currence et al. as applied to claim 12, above, and further in view of Solomon et al. (US 4,004,430: previously cited).  
Regarding claim 14, Roberts in view of Mitariten, Johnke et al., Prim, and Currence et al. is silent regarding wherein dehydrating of the ethane feed stream further comprises regenerating the plurality of inter-connected molecular sieve beds by passing the gases produced by the demethanizer column through the plurality of inter-connected molecular sieve beds.
Solomon et al. teaches another method for treating a gas stream having a dehydration step, wherein dehydrating of the ethane feed stream further comprises regenerating the plurality of inter-connected molecular sieve beds by passing the gases produced by the demethanizer column through the plurality of inter-connected molecular sieve beds (see at least column 3, lines 40-55).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Roberts in view of Mitariten, Johnke et al., Prim, and Currence et al. with wherein dehydrating of the ethane feed stream further comprises regenerating the plurality of inter-connected molecular sieve beds by passing the gases produced by the demethanizer column through the plurality of inter-connected molecular sieve beds, as taught by Solomon et al., to improve the method of Roberts in view of Mitariten, .


Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2006/0162378: previously cited) in view of Mitariten (US 7,442,233: previously cited), Johnke et al. (US 2010/0251764: previously cited), Prim (US 2011/0132033: previously cited), and Currence et al. (US 2015/0135767: previously cited).  
Regarding claim 20, Roberts discloses a method for liquefying and purifying a high pressure feed stream, the method comprising dehydrating the feed stream (see at least paragraph [0048]; and refrigerating the dehydrated feed stream to produce a liquefied stream (see at least paragraphs [0048]-[0049]), by: passing a propylene refrigerant through a first refrigeration circuit including a propylene heat exchanger configured to refrigerate the dehydrated feed stream (see at least paragraph [0048]; Figure 1, heat exchanger #3, first refrigerant circuit including compressor #107, and using a propylene refrigerant); passing the dehydrated feed stream through the first refrigeration circuit (see at least paragraph [0048]; Figure 1, feed stream #1 passing through heat exchanger #3); passing an ethylene refrigerant through a second refrigeration circuit including an ethylene heat exchanger configured to refrigerate the dehydrated feed stream (see at least paragraphs [0048]-[0049]; Figure 1, heat exchanger #7, second refrigerant circuit including compressor #203, and using an ethylene refrigerant); passing the dehydrated feed stream through the second refrigeration circuit (see at least paragraphs [0048]-[0049]; Figure 1, feed stream #5 passing through heat exchanger #7); passing a mixed refrigerant through a third refrigeration circuit including a mixed refrigerant heat exchanger configured to refrigerate the dehydrated feed stream (see at least paragraphs [0048]-[0049]; Figure 1, heat exchanger #11, third refrigerant circuit including compressor #302, using a mixed refrigerant); and passing the dehydrated feed stream through the third refrigeration 
Roberts is silent regarding wherein dehydrating of the feed stream further comprises sequentially rotating the ethane feed stream through a plurality of interconnected molecular sieve beds configured within a dehydration unit at which the ethane feed stream is received.
However, it is noted that there are a finite number of options available to one having ordinary skill in the art for providing dehydration to a hydrocarbon feed stream.  In this regard, it is noted that Mitariten teaches wherein dehydrating of a feed stream further comprises sequentially rotating the feed stream through a plurality of interconnected molecular sieve beds configured within a dehydration unit at which the feed stream is received (see at least column 11, lines 1-47).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Roberts with wherein dehydrating of the feed stream further comprises sequentially rotating the feed stream through a plurality of interconnected molecular sieve beds configured within a dehydration unit at which the ethane feed stream is received, as taught by Mitariten, since such provision is a suitable and known way to perform dehydration of a hydrocarbon stream (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007): such provision would improve the method of Roberts by allowing the for a continuous drying process without need to pause for regeneration.   
Roberts is silent regarding and demethanizing a portion of the refrigerated dehydrated feed stream.  
Johnke et al. teaches and demethanizing a portion of the refrigerated feed stream (see at least paragraphs [0002]; [0006]; [0008]; demethanizing section #118a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Roberts with demethanizing a portion of the 
Roberts is silent regarding transporting the liquefied steam to a storage facility; capturing boil-off gases from the storage facility; and transporting the boil-off gases to a gas pipeline.  
Johnke et al. teaches and transporting the liquefied steam to a storage facility (see at least paragraph [0006]: depending on quality some of the liquefied gas is transported and stored in another separator stage); capturing boil-off gases from the storage facility (see at least paragraph [0006]: boil-off gases from the separator storage facility are captured); and transporting the boil-off gases to a gas pipeline (see at least paragraphs [0006] and [0008]: the boil-off gases are transported via a pipeline to the demethanizer).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Roberts with transporting the liquefied stream to a storage facility; capturing boil-off gases from the storage facility; and transporting the boil-off gases to a gas pipeline, as taught by Johnke et al., to improve the process of Roberts by ensuring adequate purification of the feed stream either through the liquid separation alone or through the demethanizer (see at least Johnke et al. paragraphs [0006], [0008]).  
Roberts in view of Mitariten and Johnke et al. is silent regarding the feed stream is an ethane feed stream, though Roberts discusses natural gas as an exemplary stream (see at least paragraph [0057]).  
Prim teaches that ethane is not only a common component of natural gas (thus natural gas inherently includes an ethane stream), but that ethane is also a well-known desired product feed stream from natural gas that is known to be acted on in an refrigerant liquefaction process (see at least paragraphs [0017]-[0020]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the feed stream in the method of Roberts in view 
Roberts in view of in view of Mitariten and Johnke et al. and Prim is silent regarding received from a high pressure pipeline source.
However, it is old and well-known in the art to receive hydrocarbon, including ethane, from a high pressure pipeline source (see at least Currence et al. paragraphs [0027]-[0028]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Roberts in view of Mitariten and Johnke et al. and Prim with from a high pressure pipeline source, since such is one of a finite number of well-known hydrocarbon gas sources: such would provide the benefit of minimal transportation costs.  
Regarding claim 21, Roberts further discloses wherein the ethylene refrigerant passes through the first refrigeration circuit before passing through the second refrigeration circuit (see at least Figure 1, the second refrigerant stream passing through compressor #203 passes through the first heat exchanger #3 prior to the second #7).
Regarding claim 22, Roberts further discloses wherein the mixed refrigerant is passed through the first refrigeration circuit and the second refrigeration circuit before passing through the third refrigeration circuit (see at least Figure 1, third refrigerant passing through compressor #302 passing through the heat exchangers #3 and #7 of the first and second refrigeration circuits prior to heat exchanger #11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763